DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the election of Group 1, claims 1-16. Claims 17-20 have been cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, 4-6, 9-10, 12-14, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Niiho et al. US (2006/0198332) in view of Oyman et al. US (2008/0014884).

Regarding Claim 1, Niiho discloses a method for wireless communications comprising: communicating, by an access point (AP) (see Fig. 4 i.e., Access Point 12), with a leader of a user equipment (UE) cluster contending for a transmit opportunity (TXOP) on behalf of the UE cluster; (see Para [0061] i.e., Referring to Fig. 5, it is assumed that, after the terminals have been grouped (i.e., “UE cluster”), data to be transmitted is generated from one of the terminals belonging to group A. In this case, in order to seek a transmission permission to the group A, the one of the terminals belonging to group A (i.e., “leader” of the group or UE cluster is the terminal which contends on behalf of the UE group by transmitting the RTS packet) transmits an RTS packet 221 (i.e., “contending for a TXOP”) to the access point 12. Once the access point 12 has received the RTS packet 221, the access point 12 responds with a CTS packet 222 as a transmission permission (i.e., “TXOP”) to the group A. In the CTS packet, is set specific information (A131 to 133) of all the terminals belonging to the group A and the length of a communication interval (i.e., “TXOP”) assigned to the group A. Note that the length of a communication interval (i.e., “TXOP”) refers to a period of time during which communication is permitted (a communication permitted time) (i.e., “TXOP”)). 

granting, by the AP (see Fig. 4 i.e., Access Point 12), the TXOP to the UE cluster, (see Para [0061] i.e., Once the access point 12 has received the RTS packet 221, the access point 12 responds with a CTS packet 222 (i.e., “grant”) as a transmission permission (i.e., “TXOP”) to the group A. In the CTS packet (i.e., “grant”), is set specific information (A131 to 133) of all the terminals belonging to the group A and the length of a communication interval (i.e., “TXOP”) assigned to the group A. Note that the length of a communication interval (i.e., “TXOP”) refers to a period of time during which communication is permitted (a communication permitted time) (i.e., “TXOP”)).

see Fig. 4 i.e., Access Point 12), data from the UE cluster within the TXOP, (see Fig. 5 & Para’s [0061-0062] i.e., Since the specific information about the terminals 131 to 133 are set in the received CTS packet 222, the terminals 131 to 132 belonging to the group A determine that the communication interval is assigned to the group A. If it is determined to be in a communication interval, the terminals 131 to 133 belonging to the group A perform data communication with the access point 12 according to the CSMA/CA scheme until the communication interval ends).

While Niiho discloses the UE cluster uses a TXOP for performing communications with the AP (see Para’s [0061-0062]), Niiho does not disclose the TXOP is a virtual station (V-STA) transmit opportunity (TXOP) which is a TXOP used by a virtual station (V-STA). However the claim feature would be rendered obvious in view of Oyman et al. US (2008/0014884).

Oyman discloses a UE cluster (see Fig. 2 i.e., UE cluster 26) which functions as a virtual station (V-STA) when communicating with an access point (AP) (see Fig. 2 i.e., AP 16), (see Para [0015] i.e., Cooperative multiple access allows multiple users to form cooperative clusters that communicate as a single entity (i.e., “V-STA”) with a remote destination device (e.g., a base station, an access point, etc.)…the cooperating devices are assigned a single resource allocation that they must use cooperatively as if they were a single device (i.e., “V-STA”) & [0016] i.e., The cluster 26 may then transmit data to the AP 16 as a single MIMO type unit (i.e., “V-STA”), via a MIMO channel. This technique may be referred to as MIMO-single user (MIMO-SU) & [0021])

The virtual station (V-STA) (see Fig. 2 i.e., UE cluster 26) communicates with the access point (AP) using a (V-STA) transmit opportunity (TXOP), (see Para’s [0015] i.e., the cooperating devices are assigned a single resource allocation (i.e., “V-STA TXOP”) that they must use cooperatively as if they were a single device & [0016] i.e., The cluster 26 may utilize a common time/frequency resource (i.e., “V-STA TXOP”) allocated by the AP 16. After reception, the AP 16 may demodulate and decode the data from the cluster 26 and separate out the data associated with each of the cooperating devices 22, 24). 

(Oyman suggests the cooperating devices of the UE cluster are assigned a single or common time/frequency resource allocation that they may use cooperatively as if they were a single device which results in efficient resource utilization of the medium and collision avoidance, (see Para’s [0015-0016])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE cluster which uses a TXOP for performing communications with the AP as disclosed in Niiho to function as a virtual station (V-STA) when communicating with the access point (AP) based on the teachings of Oyman who discloses a UE cluster formed from multiple users functions as a virtual station (V-STA) which communicates with an access point (AP) using a virtual station (V-STA) transmit opportunity (TXOP), which 

Regarding Claim 2, the combination of Niiho in view of Oyman discloses the method of claim 1, wherein the communicating with the leader of the UE cluster comprises: communicating with a first UE in the UE cluster, (Niiho, see Para [0061] i.e., In this case, in order to seek a transmission permission to the group A, the one of the terminals belonging to the group A (i.e., “first UE” in the cluster) transmits an RTS packet 221 to the access point 12). 

Regarding Claim 4, the combination of Niiho in view of Oyman discloses the method of claim 1, wherein the communicating with the leader comprises: using a carrier sense multiple access with collision avoidance (CSMA-CA) procedure, (Niiho, see Para’s [0002] i.e., CSMA/CA scheme to prevent the collision of data transmitted between terminals, & [0061-0062] i.e., CSMA/CA scheme) 

Regarding Claim 5, the combination of Niiho in view of Oyman discloses the method of claim 1, wherein a transmission mechanism in the V-STA TXOP is selected from the group consisting of orthogonal frequency division multiple access (OFDMA), single carrier Oyman, see Para [0016] i.e., The cluster 26 may utilize a common time/frequency resource (i.e., “V-STA TXOP”) allocated by the AP 16 (resource allocation techniques such as, for example, OFDMA may be used).  

Regarding Claim 6, the combination of Niiho in view of Oyman discloses the method of claim 1, further comprising: forcing, by the AP, other stations (STAs) not in the UE cluster to be silent during the V-STA TXOP, (Niiho, see Para’s [0003] i.e., standby state…As described above, in a wireless LAN system employing the RTS/CTS control scheme, while a certain terminal is transmitting data, other terminals are prohibited (i.e., forced to be silent) from transmitting data (i.e., terminals in standby are “silent”) [0062] i.e., The CTS packet 222 is received by all the terminals 131 to 133 and 141 to 142 belonging to the groups A and B…Group A performs data communication during the communication interval (i.e., “V-STA TXOP”) while group B (i.e., “other stations not in the UE cluster”) is in a standby interval (i.e., “silent”) & [0063] i.e., The terminals 141 to 142 belonging to the group B, on the other hand, determine that the group B is in a standby interval since the specific information about the terminals 141 to 142 are not set in the received CTS packet 222. If it is determined to be in a standby interval, the terminals 141 to 142 belonging to the group B stand by for data communication (i.e., data communications from group B are “silent”) with the access point 12 until the standby interval ends). 
 

see Fig. 4 i.e., Access Point 12) comprising: one or more processors to cause the AP (see Fig. 4 i.e., Access Point 12) to: communicate with a leader of a user equipment (UE) cluster contending for a transmit opportunity (TXOP) on behalf of the UE cluster; (see Para [0061] i.e., Referring to Fig. 5, it is assumed that, after the terminals have been grouped (i.e., “UE cluster”), data to be transmitted is generated from one of the terminals belonging to group A. In this case, in order to seek a transmission permission to the group A, the one of the terminals belonging to group A (i.e., “leader” of the group or UE cluster is the terminal which contends on behalf of the UE group by transmitting the RTS packet) transmits an RTS packet 221 (i.e., “contending for a TXOP”) to the access point 12. Once the access point 12 has received the RTS packet 221, the access point 12 responds with a CTS packet 222 as a transmission permission (i.e., “TXOP”) to the group A. In the CTS packet, is set specific information (A131 to 133) of all the terminals belonging to the group A and the length of a communication interval (i.e., “TXOP”) assigned to the group A. Note that the length of a communication interval (i.e., “TXOP”) refers to a period of time during which communication is permitted (a communication permitted time) (i.e., “TXOP”)). 

grant the TXOP to the UE cluster, (see Para [0061] i.e., Once the access point 12 has received the RTS packet 221, the access point 12 responds with a CTS packet 222 (i.e., “grant”) as a transmission permission (i.e., “TXOP”) to the group A. In the CTS packet (i.e., “grant”), is set specific information (A131 to 133) of all the terminals belonging to the group A and the length of a communication interval (i.e., “TXOP”) assigned to the group A. Note that the length of a communication interval (i.e., “TXOP”) refers to a period of time during which communication is permitted (a communication permitted time) (i.e., “TXOP”)).

and receive data from the UE cluster within the TXOP, (see Fig. 5 & Para’s [0061-0062] i.e., Since the specific information about the terminals 131 to 133 are set in the received CTS packet 222, the terminals 131 to 132 belonging to the group A determine that the communication interval is assigned to the group A. If it is determined to be in a communication interval, the terminals 131 to 133 belonging to the group A perform data communication with the access point 12 according to the CSMA/CA scheme until the communication interval ends).

While Niiho discloses the UE cluster uses a TXOP for performing communications with the AP (see Para’s [0061-0062]), Niiho does not disclose a non-transitory memory storage comprising instructions; and one or more processors in communication with the non-transitory memory storage, wherein the one or more processors execute the instructions to cause the AP to perform the communications with the UE cluster and the TXOP is a virtual station (V-STA) transmit opportunity (TXOP) which is a TXOP used by a virtual station (V-STA). However the claim feature would be rendered obvious in view of Oyman et al. US (2008/0014884).

Oyman discloses an access point (AP) (see Fig. 2 i.e., AP 16) comprising a non-transitory memory storage comprising instructions (see Para [0033] i.e., instructions stored on machine readable media); and one or more processors in communication with the non-transitory memory storage (see Para’s [0033-0034]), wherein the one or more processors execute the instructions to cause the AP (see Para’s [0033-0034]) to perform the communications with the UE cluster (see Fig. 2 & Para’s [0015-0016] & [0033-0034])

Oyman discloses a UE cluster (see Fig. 2 i.e., UE cluster 26) which functions as a virtual station (V-STA) when communicating with an access point (AP) (see Fig. 2 i.e., AP 16), (see Para [0015] i.e., Cooperative multiple access allows multiple users to form cooperative clusters that communicate as a single entity (i.e., “V-STA”) with a remote destination device (e.g., a base station, an access point, etc.)…the cooperating devices are assigned a single resource allocation that they must use cooperatively as if they were a single device (i.e., “V-STA”) & [0016] i.e., The cluster 26 may then transmit data to the AP 16 as a single MIMO type unit (i.e., “V-STA”), via a MIMO channel. This technique may be referred to as MIMO-single user (MIMO-SU) & [0021])

The virtual station (V-STA) (see Fig. 2 i.e., UE cluster 26) communicates with the access point (AP) using a (V-STA) transmit opportunity (TXOP), (see Para’s [0015] i.e., the cooperating devices are assigned a single resource allocation (i.e., “V-STA TXOP”) that they must use cooperatively as if they were a single device & [0016] i.e., The cluster 26 may utilize a common time/frequency resource (i.e., “V-STA TXOP”) allocated by the AP 16. After reception, the AP 16 may demodulate and decode the data from the cluster 26 and separate out the data associated with each of the cooperating devices 22, 24). 

(Oyman suggests the cooperating devices of the UE cluster are assigned a single or common time/frequency resource allocation that they may use cooperatively as if they were a single device which results in efficient resource utilization of the medium and collision avoidance, (see Para’s [0015-0016])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE cluster which uses a TXOP for performing communications with the AP as disclosed in Niiho to function as a virtual station (V-STA) when communicating with the access point (AP) based on the teachings of Oyman who discloses a UE cluster formed from multiple users functions as a virtual station (V-STA) which communicates with an access point (AP) comprising a non-transitory memory storage comprising instructions executed by a processor to cause the AP to communicate with the UE cluster using a virtual station (V-STA) transmit opportunity (TXOP), which results in the UE cluster functioning as a virtual station (V-STA) contending for a virtual station (V-STA) transmit opportunity (TXOP) because the motivation lies in Oyman that the cooperating devices of the UE cluster are assigned a single or common time/frequency resource allocation (i.e., V-STA TXOP) that they may use cooperatively as if they were a single device which results in efficient resource utilization of the medium and collision avoidance.  

Niiho, see Para [0061] i.e., In this case, in order to seek a transmission permission to the group A, the one of the terminals belonging to the group A (i.e., “first UE” in the cluster) transmits an RTS packet 221 to the access point 12). 

Regarding Claim 12. the combination of Niiho in view of Oyman discloses the AP of claim 9, wherein the one or more processors executing the instructions to cause the AP to communicate with the leader comprises the one or more processors executing the instructions to cause the AP to: use a carrier sense multiple access with collision avoidance (CSMA-CA) procedure. (Niiho, see Para’s [0002] i.e., CSMA/CA scheme to prevent the collision of data transmitted between terminals, & [0061-0062] i.e., CSMA/CA scheme) 
 
Regarding Claim 13, the combination of Niiho in view of Oyman discloses the AP of claim 9, wherein a transmission mechanism in the V-STA TXOP is selected from the group consisting of orthogonal frequency division multiple access (OFDMA), single carrier FDMA (SC-FDMA), and scheduled multiple access.  (Oyman, see Para [0016] i.e., The cluster 26 may utilize a common time/frequency resource (i.e., “V-STA TXOP”) allocated by the AP 16 (resource allocation techniques such as, for example, OFDMA may be used).  
Niiho, see Para’s [0003] i.e., standby state…As described above, in a wireless LAN system employing the RTS/CTS control scheme, while a certain terminal is transmitting data, other terminals are prohibited (i.e., forced to be silent) from transmitting data (i.e., terminals in standby are “silent”) [0062] i.e., The CTS packet 222 is received by all the terminals 131 to 133 and 141 to 142 belonging to the groups A and B…Group A performs data communication during the communication interval (i.e., “V-STA TXOP”) while group B (i.e., “other stations not in the UE cluster”) is in a standby interval (i.e., “silent”) & [0063] i.e., The terminals 141 to 142 belonging to the group B, on the other hand, determine that the group B is in a standby interval since the specific information about the terminals 141 to 142 are not set in the received CTS packet 222. If it is determined to be in a standby interval, the terminals 141 to 142 belonging to the group B stand by for data communication (i.e., data communications from group B are “silent”) with the access point 12 until the standby interval ends). 

Regarding Claim 21, Niiho discloses an access point (AP), to perform operations, the operations comprising: communicating with a leader of a user equipment (UE) cluster contending for a transmit opportunity (TXOP) on behalf of the UE cluster; (see Para [0061] i.e., Referring to Fig. 5, it is assumed that, after the terminals have been grouped (i.e., “UE cluster”), data to be transmitted is generated from one of the terminals belonging to group A. In this case, in order to seek a transmission permission to the group A, the one of the terminals belonging to group A (i.e., “leader” of the group or UE cluster is the terminal which contends on behalf of the UE group by transmitting the RTS packet) transmits an RTS packet 221 (i.e., “contending for a TXOP”) to the access point 12. Once the access point 12 has received the RTS packet 221, the access point 12 responds with a CTS packet 222 as a transmission permission (i.e., “TXOP”) to the group A. In the CTS packet, is set specific information (A131 to 133) of all the terminals belonging to the group A and the length of a communication interval (i.e., “TXOP”) assigned to the group A. Note that the length of a communication interval (i.e., “TXOP”) refers to a period of time during which communication is permitted (a communication permitted time) (i.e., “TXOP”)). 

granting the TXOP to the UE cluster, (see Para [0061] i.e., Once the access point 12 has received the RTS packet 221, the access point 12 responds with a CTS packet 222 (i.e., “grant”) as a transmission permission (i.e., “TXOP”) to the group A. In the CTS packet (i.e., “grant”), is set specific information (A131 to 133) of all the terminals belonging to the group A and the length of a communication interval (i.e., “TXOP”) assigned to the group A. Note that the length of a communication interval (i.e., “TXOP”) refers to a period of time during which communication is permitted (a communication permitted time) (i.e., “TXOP”)).

see Fig. 5 & Para’s [0061-0062] i.e., Since the specific information about the terminals 131 to 133 are set in the received CTS packet 222, the terminals 131 to 132 belonging to the group A determine that the communication interval is assigned to the group A. If it is determined to be in a communication interval, the terminals 131 to 133 belonging to the group A perform data communication with the access point 12 according to the CSMA/CA scheme until the communication interval ends).

While Niiho discloses the UE cluster uses a TXOP for performing communications with the AP (see Para’s [0061-0062]), Niiho does not disclose a non-transitory computer-readable medium having instructions stored thereon; that when executed by the AP, cause the AP to perform the communications with the UE cluster and the TXOP is a virtual station (V-STA) transmit opportunity (TXOP) which is a TXOP used by a virtual station (V-STA). However the claim feature would be rendered obvious in view of Oyman et al. US (2008/0014884).

Oyman discloses an access point (AP) (see Fig. 2 i.e., AP 16) comprising a non-transitory computer-readable medium having instructions stored thereon (see Para [0033] i.e., instructions stored on machine readable media); that when executed by the AP (see Para’s [0033-0034]), cause the AP to perform the communications with the UE cluster (see Fig. 2 & Para’s [0015-0016] & [0033-0034])

see Fig. 2 i.e., UE cluster 26) which functions as a virtual station (V-STA) when communicating with an access point (AP) (see Fig. 2 i.e., AP 16), (see Para [0015] i.e., Cooperative multiple access allows multiple users to form cooperative clusters that communicate as a single entity (i.e., “V-STA”) with a remote destination device (e.g., a base station, an access point, etc.)…the cooperating devices are assigned a single resource allocation that they must use cooperatively as if they were a single device (i.e., “V-STA”) & [0016] i.e., The cluster 26 may then transmit data to the AP 16 as a single MIMO type unit (i.e., “V-STA”), via a MIMO channel. This technique may be referred to as MIMO-single user (MIMO-SU) & [0021])

The virtual station (V-STA) (see Fig. 2 i.e., UE cluster 26) communicates with the access point (AP) using a (V-STA) transmit opportunity (TXOP), (see Para’s [0015] i.e., the cooperating devices are assigned a single resource allocation (i.e., “V-STA TXOP”) that they must use cooperatively as if they were a single device & [0016] i.e., The cluster 26 may utilize a common time/frequency resource (i.e., “V-STA TXOP”) allocated by the AP 16. After reception, the AP 16 may demodulate and decode the data from the cluster 26 and separate out the data associated with each of the cooperating devices 22, 24). 

(Oyman suggests the cooperating devices of the UE cluster are assigned a single or common time/frequency resource allocation that they may use cooperatively as if they see Para’s [0015-0016])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE cluster which uses a TXOP for performing communications with the AP as disclosed in Niiho to function as a virtual station (V-STA) when communicating with the access point (AP) based on the teachings of Oyman who discloses a UE cluster formed from multiple users functions as a virtual station (V-STA) which communicates with an access point (AP) comprising a non-transitory computer-readable medium having instructions stored thereon, that when executed by the AP,  cause the AP to communicate with the UE cluster using a virtual station (V-STA) transmit opportunity (TXOP), which results in the UE cluster functioning as a virtual station (V-STA) contending for a virtual station (V-STA) transmit opportunity (TXOP) because the motivation lies in Oyman that the cooperating devices of the UE cluster are assigned a single or common time/frequency resource allocation (i.e., V-STA TXOP) that they may use cooperatively as if they were a single device which results in efficient resource utilization of the medium and collision avoidance.  

Regarding Claim 22, the combination of Niiho in view of Oyman discloses the non-transitory computer-readable medium of claim 21, wherein the communicating with the leader of the UE cluster comprises: communicating with a first UE in the UE cluster. (Niiho, see Para [0061] i.e., In this case, in order to seek a transmission permission to the group A, the one of the terminals belonging to the group A (i.e., “first UE” in the cluster) transmits an RTS packet 221 to the access point 12). 
 
Regarding Claim 24, the combination of Niiho in view of Oyman discloses the non-transitory computer-readable medium of claim 21, wherein the communicating with the leader comprises: using a carrier sense multiple access with collision avoidance (CSMA-CA) procedure, (Niiho, see Para’s [0002] i.e., CSMA/CA scheme to prevent the collision of data transmitted between terminals, & [0061-0062] i.e., CSMA/CA scheme) 
  
3.	Claims 3, 11, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Niiho et al. US (2006/0198332) in view of Oyman et al. US (2008/0014884) as applied to claims 1, 9, and 21 above, and further in view of Van Phan et al. US (2015/0245255).

Regarding Claims 3, 11, and 23 the combination of Niiho in view of Oyman discloses the method, AP, and non-transitory computer-readable medium of claims 1, 9, and 21 including wherein the communicating with the leader of the UE cluster comprises: communicating with a base station (BS) (Oyman, see Para’s [0015-0016] i.e., Cooperative multiple access allows multiple users (i.e., may include “leader”) to form cooperative clusters that communicate as a single entity with a remote destination (e.g., a base station)…the cooperating devices (i.e., may include “leader”)  are assigned a single resource allocation that they may use cooperatively as if they were a single device, [0021] i.e., The cluster 90 (i.e., may include “leader”) is communicating with a remote wireless destination node 100 which may include a base station (BS) & [0022] i.e., a user device may be designated as a master (i.e., “leader”) for a cluster). However the combination of Niiho in view of Oyman does not disclose the base station (BS) coordinating UEs in the UE cluster. However the claim feature would be rendered obvious in view of Van Phan et al. US (2015/0245255).  

Van Phan discloses a base station (BS) coordinating UEs in the UE cluster (see Para’s [0028] i.e., the eNB 104 may determine at least one attribute with respect to each of the plurality of user terminals…The eNB 104 may be aware of the attribute value based on communication with the UE 112 to 118, or it may acquire the attribute directly from the UE 112 to 118, for example & [0029] i.e., the eNB 204 may select at least some of the plurality of user terminals 112 to 118 to form a group 122 of user terminals such that the user terminals in the group share at least one common attribute). 

Van Phan suggests the eNB 204 may select at least some of the plurality of user terminals 112 to 118 to form a group 122 of user terminals such that the user terminals in the group share at least one common attribute for satisfying QoS requirements of the group of UE’s (see Para’s [0029] & [0031-0032]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the base station which communicates with the UE cluster including the leader of the . 

4.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Niiho et al. US (2006/0198332) in view of Oyman et al. US (2008/0014884) as applied to claims 6 and 14 above, and further in view of Kang et al. US (2015/0085836).

Regarding Claims 7 and 15,  the combination of Niiho in view of Oyman discloses the method and AP of claims 6 and 14, wherein the forcing the other STAs to be silent (Niiho, see Para’s [0003] & [0062-0063]) comprises transmission of timing information in a physical (PHY) or media access control (MAC) frame to the other STAs to silence the other STAs for a period of time, (Niiho, see Para’s [0061] i.e., In the CTS packet 222 (i.e., “MAC frame”), is set specific information of all the terminals belonging to the group A and the length of a communication interval (i.e., “timing information”) assigned to the group A. Note that the length of a communication interval refers to a period of time during which communication is permitted (a communication permitted time) & [0062-0063] i.e., The CTS packet is received by all the terminals 131 to 133 and 141 to 142 (i.e., “other stations” receive CTS packet) belonging to the groups A and B…The terminals 141 to 142 belonging to the group B are silenced during standby interval during communication interval of group A), but does not disclose the information is transmitted in a media access control MAC header. However the claim feature would be rendered obvious in view of Kang et al. US (2015/0085836).

Kang discloses each of the RTS frame and the CTS frame are defined as a MAC frame format (see Para [0100]) where the MAC frame is basically composed of a MAC header, a frame body, and a frame check sequence (FCS) but the CTS frame format are composed of only the MAC header and FCS without the frame body (see Para [0100]).

Kang discloses the MAC header or CTS frame includes transmission of timing information (see Para’s [0099-0100] i.e., Frame Duration field correspond to the MAC header).

(Kang suggests using RTS and CTS frames to efficiently utilize a collision avoidance mechanism (see Para [0099])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the transmission of timing information in a CTS or media access control (MAC) frame as disclosed in Niiho in view of Oyman to be in a MAC header based on the teachings of Kang who discloses a CTS frame format are composed of only the MAC header which .   

5.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Niiho et al. US (2006/0198332) in view of Oyman et al. US (2008/0014884), and further in view of Kang et al. US (2015/0085836) as applied to claims 7 and 15 above, and further in view of Chincholi et al. US (2014/0199992).  

Regarding Claims 8 and 16, the combination of Niiho in view of Oyman, and further in view of Kang discloses the method and AP of claims 7 and 15, further comprising: including information of the UE cluster in the PHY or MAC header to instruct the UE cluster to remain active for the V-STA TXOP, (Niiho, see Para’s [0061] i.e., In the CTS packet 222 (i.e., “MAC header”), is set specific information (A131 to A133) of all the terminals belonging to the group A and the length of a communication interval assigned to the group A & [0062-0063] i.e., Since the specific information about the terminals 131 to 133 are set in the received CTS packet 222, the terminals 131 to 132 belonging to the group A determine that the communication interval is assigned to the group A. If it is determined to be in a communication interval, the terminals 131 to 133 belonging to the group A perform data communication with the access point 12 according to the CSMA/CA scheme until the communication interval ends), but does not disclose including an identifier of the UE cluster in the frame. However the claim feature would be rendered obvious in view of Chincholi et al. US (20140199992)  
see Para’s [0004] i.e., Each cluster may comprise one or more UEs [0059] i.e., Messages to be signaled may include one or more of the following: UE-IDs of each UE in a cluster and/or cluster ID (i.e., identifier of UE cluster)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the information identifying the terminals of the UE cluster or group included in the MAC header which is used to instruct the UE cluster to remain active for the V-STA TXOP as disclosed in Niiho in view of Oyman, and further in view of Kang to include an identifier of the UE cluster based on the teachings of Chincholi who discloses including an identifier of the UE cluster in a message or frame sent to UEs for indicating a UE cluster which results in the terminals successfully identifying whether they belong to the cluster or group according to the received identifier of the UE cluster. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461